Lipscomb, J.
This suit was originally instituted in a Justice’s Court and brought into the District by a certiorari. The petition on which the writ of certiorari was awarded showed no sufficient ground for granting it. What is required to be sworn to by a party in his petition to authorize the writ was fully discussed, and the correct rules laid down by this court in O’Brien v. Dunn, Ellett v. Moore, and Ford v. Williams. On the authority of these eases the certiorari ought to have been dismissed, on the motion of the plaintiff in the District Court, on the ground of its having been improvidently granted.
The judgment is reversed and the cause dismissed, and a procedendo ordered to be issued from the District Court to the Justice’s Court.
Reversed and dismissed.